d                                  Case
                                    I
                                        3:19-cv-03423-LB
                                            SUMMONS Document 1-1 Filed 06/14/19 Page
                                       (C/TA C/ON JUDICIAL)
                                                                                      1 of USE
                                                                                  FOR COURT 18 ONLY
                                                                                                 —
                                                                                                        c   c7
                                                                                                                                (SoLOPAR4usooEL4coRrE



    NOTICE TO DEFENDANT:
    (4VISQ AL DEMANDAQQ):
     UNITED AIRLINES, INC.. and Does I through 25, inclusive.


    YOU ARE BEING SUED BY PLAINTIFF:
    (LO EsrA DEMANDANDO EL DEMANDANTE):
    CHARLES E. WARD, FELICIA VIDRIO and PAUL BRADLEY,
    individually, and on behalf of all others similarly situated,

       NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the informatio n
      below.
         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             Therernay be a court form that you can use for your response. You can find these court forms and more information at the California Courts
      Online Self-Help Center (www.courtinfo.ca.gov/so/fhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
      Cos
      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
     may be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral servte. tf you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at the California Legal Services Web site (www./awhe/pcalifornia.org ), the California Courts Online Self-Help Center
     (vs'ww.couninfo.ca.gov/selfhe/p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          s o n any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
    IA V/SO! Lo ban demandado. Si no responde den/rode 30 dies, to torte puede decidir on su contra sin escuchar su version. Lea/a informaciOn a
   cantinuation.
     Tieno 30 DIAS DC ALEND,4R/O despues do quo is enrroguen es/a citation y pape/es legates pare presenter una respuesta por esthto en esta
   torte y hater quo Se en/rogue una copia at dernandante. Una carla o una l/amada telefOnica no/a prategen. Su respuesta por escrito hone quo ester
   an foi'rnato legal correcto si desea que procesen su caso en to code. Es posib/e que haya up fom,ulario quo usted pueda User pare su respuesta,
   Puede encontrar es/os fon'nu/arios do to code y mos information an 0/ Contra do Ayuda de las Codes do California (www.sucorte.ca.gov), on to
  biblioteca de byes de su condado o on Is code que /6 quede más torte. Si no puede pager to cuota de presentation, pida a/ secretario do /a cone
   quo /e de an form ulario do exenciOn do pago de cuotas. Si no presents su respuesta a tiernpo, puede perder 01 caso par incumplirniento y to code to
  podrd quitar su sue/do, dinoro y bienes sin n u ts advertencia.
    Hay otros requisitos logales. ITS recornendabte que //amo a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
  remisiOn a abogados, Si no puede pager a un abogado, as posible que cunlp/a con/os requisitos pore obtener servicios loge/es gre/ui/os do un
  programs do servicios loge/es sin fines do lucro. Puede encon fret estos grupos sin fines do lucro an O/ sitio web do California Legal Services,
  (wvniv.lawhelpcatifornia.org), en of Contra do Ayuda do las Codes do California, (ww'w.sucorle.ca.gov) 0 poniendose an con/echo con to carlo o e/
  colegio do abogados locales. AV/SO: Pot /ey, to code /ions, dorecho a rec/amar las ouo/as ylos costos exentos pot imponor un gravamen sabre
  cue/quiet recuperation do $10,000 0 mas do valor recibida mediante un acuerdo 0 une concesiOn do eat itrajo an on caso do derecho civil. Tiene quo
  pager el gravamen de to code antes do quo Ia code pueda desechar ol caso.

The name'and address of the court is:
                                 SAN FRANCISCO SUPERIOR COURT
(Elnombre ydirecciOn de la torte es):
 Civic Center Courthouse
 400 McAllister St., San'Francisco, CA 94:102
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney,                     is:
(El nombre, to direcciOn y ol nUmero do tebéfono del abogado del demendante, 0 del demandanto que no tiene abogado, es):
Kirk D. Hanson, Esq./Jeffrey C.                 Jackson,     Esq., 2790 Truxtun Rd., Ste. 140, San Diego, CA 92106 61 9/523-1992

DATE:
(Fecha)
                    APR :2 6 2019            , CLERK OF THE COURT                Clerk, by
                                                                                (Socretario)
                                                                                                                                                               Deputy
                                                                                                                                                              (Adjunto)
(For proof of service of this summons, use Proof of Service of Sum?nons (form POS-010).)                        . -

(Para prueba do ontrega do es/a citatiOn use el formulario Proof of Service of Summons, (POS-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
 ISEALI        -
                                       1,  C  as an individual defendant.
                                       2.  C  as the person sued under the fictitious name of (specify):


                                                     behalf of (specify):   clfltjCc,/       a I'/-/i/je-Y, Inc.
                                           under: E''èCP 416.10 (corporation)
                                                                                             C                              CCP 416.60 (minor)
                                                   C       CCP 4.16.20 (defunct corporation) C              .
                                                                                                                            CCP 416.70 (conservatee)
                                                   C CCP 416.40 (association or partnership) C                              CCP 416.90 (authorized person)

                                                   C other (specify):
                                       '   C by personal delivery on (date):
                                                                                                                                                                page 1 of I
Form Adopted for Mandatory use
  Judicial council of California
                                                                        SUMMONS                                                      code of civil Procedure Ili 112,20 465
  50M-100 Rev. July 1. 2009)
     flIORNEY 0 PARTY WITHOUT ATTORNEY (Name, Sra:e Bar number, and address).                                                   FOR COURT USE ONLY
       Kirk D. i]anson, Esq.
                           Case(SBN3:19-cv-03423-LB
                                     67920)                           Document 1-1 Filed               06/14/19 Page 2 of 18
       Jeffrey Ci Jackson, Esq. (SBN'140990)
       2790 Tctxtufl Rd., Ste. 140
       San Diem, CA 92106
           TELPONENO (619)523-1992                             FAXNO.: (619)523 -9002
       TTORNEYF(R(Namfl Charles E. Ward, Felicia \'idr;o and Paul Bradley
                                                                                                                                    ag
                                                                                                                                       An
     )PERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
          STREETODRESS   400 McAllister
          MAiLING cooREss- 400 lvlcAlisster, Room 103
          CITYANQ1IPCOOE. San bi'ancisco, CA 94102
             BRAICH NAME: Civic Center courthouse
     CASE NANE:
     :har]es E. Ward, Felicia Vidrio, and Paul Bradley v. United Airlines. Inc.
          CIVIL CASE COVER SHEET                       I                                                       I CASE NUMBER:
                                                                   Complex Case Designation
           Unlimited       C      Limited              I      C       Counter         C      Joinder
           (Amount                (Amount              I                                                           TE
                                                                                                                                                       —



           demanded               demanded is          I      Filed with first appearance by defendant
           exceeds $25,000)       $25,000 or less)     I          (Cal. Rules of Court, rule 3.402)                       Cc    -   19    —   s7 7
                                         Items I-C                                        instructions on
  i. Check one box below for the case type that best describes this case:
      Auto Tort                                  Contract                                              Provisionally Complex Civil Litigation
     C     Auto (22)                                       C
                                                       Breach of contract/warranty (06)                (Cal. Rules of Court, rules 3.400-3.403)
     LIII  Uninsured motorist (46)                         C
                                                       Rule 3.740 collections (09)                     C Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property              C Other collections (09)                    C Construction defect (10)
     Damage/Wrongful Death) Tort                           C Insurance coverage (18)                   C Mass tort (40)
   C       Asbestos (04)                                   C Other contract (Z17)                      C Securities litigation (28)
  —=-      Product liability (24.).—                       Ieal Property                               C Environmenial/Toxic tort (30)
                                                                                                               -
                                                                                                                                         _______        -   -   -




             e ca •.poIJI at.c \-.a,C'                            -

                                                           L_J bnlineni aomainlinverse                 L....J Insurance coverage claims arising from the
     C    Other PI/PD/WD (23)                                    condemnation (14)                            above listed provisionally complex case
     Non-PI/PO/WD (Other) Tort                             C     Wrongful eviction (33)                       types (41)

    C Business tort/unfair business practice (07)          C      Other real property (26)             Enforcement of Judgment
    C Civil rights (08)           '                        Unlawful Detainer                      .    C enforcement of judgment'(20)
    C Defamation (13)                                      C    Commercial (31)                        Miscellaneous Civil Complaint
    C Fraud (16)                                           C    Residential (32)                       C RICO (27)
    C Intellectual properly (19)                           C     Drugs (38)                            C Other complaint (not specified above) (42)
    C Professional negligence (25)                         Judicial Review                             Miscellaneous Civil Petition
    C Other non-Pl/PDmD tort (35)                          LIII  Asset forfeiture (05)                 LIlT)   Partnership and corporate governance (71),
     Employment               .                            L...J Petition re: arbitration awaid'(ll)           Other petition (not specified above) (43)
    C     Wrongful termination (36)                        C Writ of mandate (02)
            Other employment (15)                          ["1 Other iudicial review (39)
 2. This case I J is       L.....J is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
          C    Large number of separately represented parties                 d.   C Large number of witnesses
          RI   Extensive motion practice raising difficult or novel           e.   C Coordination with related actions pending in one or more courts
               issues that will be time-Consuming to resolve                            in other counties, states, or countries, or in a federal court
     C.   C    Substantial amount of documentary evidence               C Substantial postjudgment judicial supervision
                                                                              f.

3. Remedies sought (check Bit that apply):           a.LI1 monetary lo.ED nonmonetary; declaratory or injunctive relief C. Cpunitive
4. Number of causes of action (specify): 4
5. This case      C  is       Cis not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may                         form

Date: April 24, 2019
Kirk D. Hanson

   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small ctainis cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400    'etseq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other 'parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                          Pagoi of
Form Adopted for Mandatory Use                         CIVIL  CASE      COVER     SHEET                  Cal. Rules C
  Judicial Council of California                                                                                 cal.
   CM'OlO [Rev. July I, 2007)
     CASE NUMBER:  CGC-19-575737 Document
            Case 3:19-cv-03423-LB CHARLES1-1
                                          E WARD   ETALVS. UNITED
                                             Filed 06/14/19 Page 3 ofAIRLINES,
                                                                      18       INC. EL'

                                           NOTICE TO PLAINTIFF

      A Case Management Conference is set for:
p

                      DATE:        SEP-25-2019
                      TIME:        10:30AM

                      PLACE: Department 610
                              400 McAllister Street
                              San Francisco, CA 94102-3680
     All parties must appear and comply with Local Rule 3.

     CRC 3.725 requires the filing and service of a case management statement form CM-lb
     no later than 15 days before the case management conference. However, it would facilitate
     the issuance of a case management order without an appearance at the case
     management conference ifhe case management statement is filed, served and lodged in
     Department 610 twenty-five (25) days before the caèe management conference.

    Plaintiff must serve a copy of this notice upon each party to this action with the summons and
    complaint. Proof of service subsequently filed with this court shall so state. This case is
    eligible for electronic filing, and service per Local Rule 2.11. For more information,
    please visit the Courts website at www.sfsuperiorcourt.org under Online Services.
    [DEFENDANTS: Attending the Case Management Conference does not take the place
    of filing a written response to the complaint. You must file a written response with the
    court within the time limit required by law. See Summons.]

                      ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

      IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
      MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
      OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


      (SEE LOCAL RULE 4)


    Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
    on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
    accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
    paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
    counsel and provide clients with a copy of the ADR Information Package prior to filing
    the Case Management Statement.
    Superior court Alternative Dispute Resolution Administrator
    400 McAllister Street, Room 103-A
    San Francisco, CA 94102
    (415) 551-3869


    See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tern.
           ri                  Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 4 of 18
U




                    Kirk D. Hanson. State Bér No. 167920
                    LAW OFFICES OF KIRK D. HANSON
                2 2790 Truxtun Rd.: Suite 140
                   San Diego, California 92106
                3 (619) 523-1992 Tel.
                   (619) 523-9002 Fax

                     Jeffiey C. Jackson, State Bar No. 140990
                     LAW OFFICES OF JEFFREY C. JACKSON
                    2790 Truxtun Rd., Suite 140                                            reP
                    San Diego, California 92106
                    (619) 523-9001 Tel.
              -,    (619) 523'9002 Fax

                    Attorneys for Plaintiffs
                    Charles E. Ward, Felicia Vidrio,
                    and Paul Bradley

         IC
                                      IN THE SUPERIOR COURT OF THE-STATE OF CALIFORNIA.

                                                       COUNTY OF SAN FRANCISCO
      12

      13 CHARLES E. WARD; FELICIA VIDRJO and )
                                                      CaseNo.:
         PAUL BRADLEY, individ11y. and on behalf of )
      14 all others similarly situated,
                                                    )
     15                                                          )   CLASS ACTION COMPLAINT
                                 Plaintiffs,                     )
                   V.
     16

     '7 UNITED AIRLINES, INC., and Does 1 through )
        25, inclusive,
     18                                                          )
                                                                 )
    '9                         Defendants.       ..              )
    20

    21 1

    2211                 Plaintiffs, CHARLES E. WARD, FELICIA VIDRIO and PAUL BRADLEY (Plaintiffs"); on
    23 behalf ofthemselves and all others similarly itdated. complain and allege as follows:

    24



                                                             COMPLAINT

                                                                1
                            Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 5 of 18




                       I.       INTRODUCTION

                       1.      Plaintiffs bring this action against UNITED AIRLINES, INC. and DOES I through

          3 (hereinafter also collectively referred to as "Defendants") for violations of California's wage and

            laws stemming from the following uniform policies of Defendants: (1) pilots and flight attendants

           Jrequired to perform pre-flight duties without compensation; and (2) pilots and flight attendants

            work on-call in "reserve status,:: perform such work without compensation, despite being subject to

            extensive control of Defendants.
       8
                   2.         Defeñdanth are in the business of air transportation and conduct this business

           -the-United -Statcs—
                              .including-the -Stale-of ealifornia:-piaintiffratrtinfent--atl- foi-iEeTr employees

 ii Defendants and are paid on an hourly basis.               -




 12
                   3.         Plaintiffs bring this lawsuit against Defendants on behalf of themselves and all oti
 13
           current and former pilots and flight attendants of Defendants who perform work in California, seekij
 14
           among other things, unpaid wages,, interest, penalties, attorney's fees, costs, and injunctive rel
 15
           pursuant to the California law.
16

1711              II. JURISDICTION

ii;i
                  4.        This Court has jurisdiction over Plaintiffs' and the Class Members' claims for relief

           Plaintiffs perform .work in California without compensation, in violation of California's laws

           wages, hours, and conditions of work. Likewise, this Court has jurisdiction over Defendants
     II                                                                                •
2211 Defendants have deep contacts with the State ofCalifornia, including but not limited to, employing

2311 17,000 employees at San Franckco International Airport (SF0) and Los Angeles International Ai

          (LAX) alone, servicing 17 airports in California (more than in any other state), operating over

25
                                                            COMPLAINT

                                                                  PA
                           Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 6 of 18



             flights daily in California. serving an average of 10.6 million passengers annually at SF0 and

       2 million passengers annually at LAX, and recently investing 5573.000,000 in upgrades to Defend'z

             facilities at LAX.


                        Ill. VENUE
       5
                       s     Venue as to each Defendant is proper in this court, pursuant to Code of Civil Procedures §
     6
            395(a). Each Defendant maintains offices, transacts business, and/or has an agent in San Francisc

     8 County, and each Defendant is otherwise within this Court's jurisdiction for purposes of service o

     9 process. The unlawful acts alleged herein have a direct effect on Plaintiffs and those similarly situate

 10 WillhiifiliëState of C lifia and within SaiTFran                      rDendants employ the Class Member

 11 in San Francisco County and other counties in California.

 12
                   IV. PARTIES
 13
                   Plaintiffs
 14

 15                6.        Class representative CHARLES E. WARD resides in Mann County, California, wa

16 employed by Defendants as a pilot until his retirement in August of 2018, and was headquartered dunn

17 his ernployitent.with Defendants at SF0..

18
                   7.       Class representative FELICIA VJDRIO resides in Oceanside, California, is current]
19
           employed by Defendants as a flight attendént, and is headquartered at SF0.
20

21                8.        Class representative PAUL BRADLEY resides in Nevada, is currently employed b

22 Defendants asa flight attendant, and is headquartered at LAX.

2111
       111



25
                                                           COMPLAINT


                                                                3.
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 7 of 18



            Defendants

                            Plaintiffs are informed and believe, and based thereon allege, that UNITED AIRLI

     311 IINC., is the employer of Plaintiffs and the Class Members, and employed these persons during
       II applicable class period and applicable statutory periods.

                          Plaintiffs are ignorant of the true names, capacities, relationships, and extent

           participation in the conduct herein alleged, of Defendants sued herein as DOES I through 25, inclusi
     711
           but on information and belief allege that those Defendants are legally responsible for the payment

           wages and penalties to Plaintiffs and the Class Members by virtue of Defendants' unlawful actions

                          -therefore -sue. - these -Defendants-by--such -fictit•ious-namesv -PI aintiffs -wiH-- amend --th-id --   -




 11 complaint to allege the true names and capacities of the DOE Defendants when ascertained.

 12
                   II.     Plaintiffs are informed and believe, and based thereon allege, that Defendants acted in al

 13 11 respects pertinent to this action as the agent of the other Defendants, carried out a joint scheme,
14
           plan or policy in all respects pertinent hereto, and the acts of each Defendant are legally attributable
15
           the other Defendants. On information and belief, Plaintiffs allege that a unity of interest and ownersh
16
       exists between each Defendant such that all Defendants acted as a single employer of Plaintiffs and
17
       Class Members.
1811

191               12.     Pursuant to Labor Code § 2699.3(a), on April 24, 2019, Plaintiffs gave written notice b

2011 certified mail to Defendants and notice by electronic.service to the Labor and Workforce Devel

21. Agency ("LWDA") of the specific provisions of the Labor Code alleged to have been violated

22 Defendants, including the facts and theories to support the alleged violations. Once Plaintiffs ha

23 exhausted the administrative requirements of the Labor Code Private Attorneys General Act (Lab. C.
24



                                                             COMPLAINT

                                                                  ri
                           Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 8 of 18



              269$ et seq.). they will seek leave to amend this complaint to allege claims against Defendants for ci

              penalties under the Labor Code Private Attorneys General Act.


                     V.      GENERAL FACTUAL ALLEGATIONS

                             A.      Unpaid Pre-Flight Duties

                     13.     Pilots employed by Defendants are required to report for duty at the airport, in

             60 minutes before their first flight in the duty period for domestic flights, 90 minutes before their

             flight in the duty period for international flights, and 30 minutes before each additional flight that
       all
             in the same duty period. The duty period begins when a pilot is required to report for duty and

--to
   11 11 perform during the 60, 90, and 30-minute pre-flight reporting time periods. Defendants only compensal

   12 the pilots for actual flight time, that is, the time beginning when all cabin and cargo doors on the airci

   13 are closed and the parking brakes are released, and ending when the aircraft arrives at a passeni

   14 unloading point and the first cabin or cargo door is opened. The duties performed by the pilots dun

  15 the unpaid 60, 90, and 30-minute pre-flight reporting time periods include, but are not limited

  16 0       obtaining the flight plan, loading the flight, plan onto the aircraft's computer, calculating the corr
  17
         amount of fuel needed f6i the flight plan, recalculating the flight plan and fuel requirements as needed
  18
         adjust for bad weather, checking all switches in the cockpit to ensure 'they are physically set in

         correct position for the pushback sequence, input all' non-safety related repair/maintenance if
  20
         received from the flight attendant's cabin inspection, and conducting a physical inspection'of
  21
         exterior of the aircraft ('e.g. one of the, pilots 'inspects' the tires, tire pressure, engines, lights, ft
  22                                    .   .




  2311 aileron, flight service controls, pitot static system intakes, and checks for hydraulic leaks and oil leaks)

  2411 The pilots receive no compensation for performing these important pre-flight duties.



                                                            COMPLAINT
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 9 of 18



                   14.      Flight attendants employed by Defendants are required to report for duty at the airport,

           uniform, 60 minutes before their first flight in the duty period for domestic flights: 90 minutes befc
      2

           their first flight in the duty period for international flights, and 30 minutes before each additional

     4 that occurs in the same duty period. The duty period begins when a flight attendant is required to rep(

     5 for duty and ends when the flight attendant is released from duty. Defendants do not compensate th(

     6 flight attendants for the work they perform during the 60, 90, and 30-minute pre-flight reporting tin

     7 periods. Defendants only compensate the flight attendants for actual flight time, that is, the tin

           beginning when all cabin and cargo doors on the aircraft are closed and the parking brakes are release

          and ending when the aircraft arrives at a passenger unloading point and the first cabin or cargo door

 10 opened. The duties performed by the flight attendants during the unpaid 60, 90, and 30-minute pre-fl
 11
          reporting time periods include, but are not limited to, assisting passengers with boarding the aircraft
 12
          stowing their luggage, tagging and removing luggage that cannot be stowed, inspecting the cabin
 13
          broken items and safety issues (e.g. tray tables, lights, seatbelts, seat cushions, proper seat operat

 15 and reporting such issues to the pilots, setting up food service, serving food and drinks to first cl

16 passengers, making all FAA required safety and operation announcements, checking the pressure on

17 emergency oxygen bottle, checking the emergency exit door pressure gauge, and generally respondi

18
          to passenger needs. The flight attendants receive no compensation for performing these important p:

19 flight duties.

20
                          B.     Unpaid On-Call "Reserve Status"
21
                 15.      When pilots employed by Defendants work on-call in "reserve status:" they work
22
23 reserve status for a total of 18 days during the month, and work blocks of 4 to 6 consecutive days

24 reserve status with 3 days off work in between the blocks of resei-ve status work. When working

25
                                                         COMPLAINT

                                                              6
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 10 of 18



         reserve status day, the pilots    are   on-call for 14 hours during each 24-hour day. During this On-c

     2 reserve status time period, pilots must respond immediately when contacted by Defendants to perf'oi

     311.work,   including donning the company uniform and traveling to their headquartered airport. According]

         during the on-call reserve status time period, the pilots are severely limited with respect to (I) how f

     5 they can travel away from their residence near the airport and (2) the kinds of activities they can engai

     6 in. Of course, the pilots must refrain from consuming any alcohol during the time period when they a

     7 on-call in reserve status. During the on-call reserve status time period, pilots must always be ready

     8 1 instantly serve Defendants. Defendants do not compensate their pilots who are on-call in reserve status.


                   16.     When flightattendants employed -by Defendants work .on-calLinre serve.status,'.they ar   -

 10
 II on reserve status for 24 hours, but are only compensated for 4 hours and 27 minutes of the 24-hou

 12 reserve status time period. During this on-call reserve status time period, flight attendants must respon

 13 immediately when contacted by Defendants to perform work, including donning the company uniforn

 14 and traveling to their headquartered airport. Accordingly, during the on-call reserve status time period

15 the flight attendants are severely limited with respect to (1) how far they can travel away from thei

16 residence near the airport and (2) the kinds of activities they can engage in. Flight attendants mus

17 refrain from consuming any alcohol during the time period when they are on-call in reserve status

18      During the óntcall reserve status time period, flight attendants must always be ready to instantly servc

19 Defendants. Defendants do not compensate their flight attendants who are on-call in reserve status

        beyond 4 hours and 27 minutes, despite the fact that the flight attendants are on-call in reserve status
21 11
        24 hours
22




24 ,,,


                                                          CO M PLAJ NT

                                                               7
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 11 of 18



                     VI.    CLASS ACTION ALLEGATIONS


                            Plaintiffs hereby incorporate by reference Paragraphs 1 through 16 above as though full:

           set focth herein.


                            Class Definitions. Plaintiffs bring this action on behalf of themselves and all

           similarly situated as a class action pursuant to Code of Civil Procedure §382. The Classes that

           seek to represent are defined as follows:


                            (1)            All persons who werd employed by UNITED AIRLINES, INC. as pilots at any
                                           time from four years before the filing of the Complaint up through the time of the
                                           judgment in this action, who performed any unpaid pre-flight work in California.



    III!                   (2)            All persons who were employed by UNITED AIRLINES, INC. as flight
                                          attendants at any time from four years before the filing of the complaint up
    12
                                          through the time of the judgment in this action, who peilormed any unpaid pre-
                                          flight work in California.


    14
                           (3)            All persons who were employed by UNITED AIRLINES, INC. as pilots at any
                                          time from four years before the filing of the Complaint up through the time of the
                                          judgment in this action, who were residents of California and performed any
                                          unpaid on-call "reserve status" work in California.
    17

    18                     (4)    -       All persons who were employed by UNITED AIRLINES, INC. as flight               -



                                          attendants at any tirnefrorn four years before the filing of the Complaint up
    19                                    through the time of the judgment in this action, who were residents of California
                                          and performed any unpaid on-call "reserve status" work in California.
20         -




'1
-
           -               (5)            All persons-who were employed by UNITED AIRLINES, INC. as pilots, who
22                                        were residents of California, and whose employment with UNITED AIRLINES.
                 -
                     -                    IN C. ended at ally time between three years before the filing of the Complaint up
                                      -

2 3.                                      through the time of the judgment in this action.       -                   -




24



                                                                  COMPLAINT

                                                                       1*1
                              Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 12 of 18




                                 (6)     All persons who were employed by UNITED AIRLINES, INC. as flight
                                         attendants, who were residents of California, and whose employment with
     7                                   UNITED AIRLINES, INC. ended at any time between three years before the
                                         filing of the Complaint UI) through the time of the judgment in this action.



                        19.      This action has been brought and may properly be maintained as a class action un

     511 Code of Civil Procedure §382 because there is a well-defined community of interest in the litigation a

     6 the proposed classes are easily ascertainable from Defendants' personnel and payroll records.
     7
                       20.      Numerosity. The potential members of the classes as defined are so numerous that

     oil joinder of all Class Members is impracticable. While the precise number of Class Members has not y

 loll been determined, Plaintiffs are informed and believe that Defendants have employed in excess of
 ii pilots and in excess of 6000 flight attendants in California during the Class Periods.

12
                       21.      Commonality. There are questions of law and fact dommon to the classes whic
13.11
             predominate over any questions affecting only individual members of the classes, including
14
             limitation, as alleged herein, whether:


16                                 a. Defendants have failed to compensate the Class Members for pre-flight
                                       performed in California in violation of California law;
17

1811                               b. Defendants have failed to compensate the Class Members for on-call
                                       status" work performed in California in violation of California law;
I91

                                   c. Defendants have failed to pay Class Members who areformer employees
                                       Defendants all wages owed to them at the time of termination of tJie
21
                   -
                                       relationship;
22
                                  d. Defendants have violated California Business and Professions Code §§ 17200
23       -



                                       seq. by their failure to compensate the Class Members for pre-flightwork and c
24
                                       call "rese rv e status" work performed in California, and by the failure to pay
25                                                                  .




                                                               COMPLAINT

                                                                    9        -
                        Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 13 of 18




                                   Class   Members all wages due and owing at the time of the termination of
                                   employment       relationship; and

       11                      e. The Class Members are entitled to equitable relief pursuant to California Busi
                                   and Professions Code §§ 17200 et seq., including restitution of wages.

                    22. Typicality. The Class Representative Plaintiffs' claims are typical of the claims of
     5 11
            classes. The Class Representative Plaintiffs were subjected to the same violations of their rights und
     611
            California law and seek the same types of damages and penalties, and other relief on the same

     gjJ and legal grounds as the members of the classes they seek to represent.


                   23. Adequacy of Representation. Class Representative Plaintiffs Charles E. Ward,

            Vidrio, and Paul Bradley are members of the classes they seek to represent and will fairly
 11
 '011
            adequately represent and protect the interests of the Class Members. Plaintiffs' interests are not
 12
            conflict with those of the Clas Members. Class Representatives' counsel are competent and
 13
            in litigating large employment class actions and other complex litigation matters, including cases Ii
 14
           this case.
 15

161                24. Superiority of Class Action. Class certification is appropriate here because a class action

1711 superior to other available means for- the fair and efficient adjudication of this controversy. Each Cl

l?JJ Member has been damaged and is entitled to recovery by reason of Defendants.'; illegal policies a

19 practices set forth above. Class action treatment will allow those similarly situated persons to litig
20                                              .


        their claims in the manner that is most efficient and economical for the parties and the judicial system.
21

22I1'                                                  .    .                  .




2311 ///

24

25
                                                                COMPLAINT

                                                                   10
                          Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 14 of 18




                    VII. CAUSES OF ACTION

                                                     FIRST CAUSE OF ACTION

                                            QUANTUM MERUIT/QUASI-CONTRACT
      3
                    25.       Plaintiffs hereby incorporate by reference Paragraphs I through 24 above as though fully
      4
           set forth herein.


                    26.       Plaintiffs rendered services to D e fendants benefiting Defendants, to wit, pre-flight work

      711 performed in California and on-call "reserve status" work performed in California, but were not

           compensated by Defendants for sUch work. Injustice has resulted to Plaintiffs and the Class Members

     III providing the bnefith of this work to Defendants without compersation,and Defendants have thereby
 lOj been unjustly enriched Accordingly, Plaintiffs seek recovery for themselves and the other Class

           Members for the reasonable value of the services they provided to Defendants without compensation.
 12 11
          Plaintiffs and the other Class Members seek restitution from Defendants of all unpaid waged for pre-
 13
           flight work performed in Cal i fornia and all unpaid wages for on-call "reserve status" work performed in
 14
          California, and seek restitution of these unpaid wages as measured by the applicable regular hourly rates
15
          listed on their wage statements multiplied by the number of unpaid hours of pre-flight work and on-call
1611
17H reserve status work perfontied by each Class Member in California during the applicable statutory

          period; plus interest.
isll
19                                               SECOND CAUSE OF ACTION
20
                                                   UNPAID MINIMUM WAGE
21
     11           27.      Plaintiffs hereby in corporate by reference Paragraphs I through 26 above as though fully
22
          set forth herein.
23

24

25
                                                             COMPLAINT

                                                                 11
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 15 of 18



                   28.      Labor Code §§ 1182.12. 1194, and 1197, and IWC Wage Order No. 9-2001, §4(B),

        require that employers pay at least the applicable minimum wage to employees for all hours worked in

        California. Plaintiffs and the other Class Members performed pre-flight work in California and on-call

  11 "rescte status" work in California, but were not compensated by Defendants for such work.

     5 Accordingly, Plaintiffs and the other Claiss Members did not receive compensation at California's

       minimum wage for such work. Defendants' failure to pay Plaintiffs and the other Class Members at I

  711 the required minimum wage for this work violates Labor Code §§ 1182.12, 1194, and 1197, and IWC

       Wage Order No. 9-2001, §4(B). Pursuant to Labor Code §* 1194, Plaintiffs and the other Class

       Members seek recovery of the unpaid minimum wage for all pre-flight work performed in California

 10 and forall on-call "reservestatus" work performed in California, plus interest, costs, and reasonable

 11 11attorney's   fees. Additionally, pursuant to Labor Code § 1194.2, Plaintiffs and the other Class Members
'V
       seek recovery of liquidated damages equal to the amount of the unpaid minimum wages.
13
                                                THIRD CAUSE OF ACTION

15                                             WAITING TIME PENALTIES

              29.          Plaintiffs hereby incorporate by reference Paragraphs I through 28 above as though fully

17 set forth herein.
18
              30.          Labor Code 201(a) statesthat if an employer discharges an employee, all wages

20 and unpaid at the time of discharge ae due and payable immediately. Likewise pursuant to Labor Co

21 § 202(a), if an employee resigns, . the employer must pay all wages earned and unpaid not later than

22 hours after resignation: If an employer fails to comply with its obligations under Labor Code §201(

23 and 202(a), then pursuant to Labor Code § 203, the employer must pay statutory penalties to the affect(




                                                          COMPLAINT

                                                              12
                          Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 16 of 18



            employee in the amount of one day's wages for each day the employee's wages are withheld, u p to

            rriaximurn penalty of 30 days of wages.


      111           31.      Defendants do not pay their pilots and flight attendants all wages owed for pie-

            work performed in California or for on-call "reserve statu s" work performed in California. Thus,

            violation of Labor Code §§ 201 and 202, Defendants' pilots and flight attendants who reside
      6
            California are not paid these wages at the time of termination or resignation.
      711

                   32.       Defendants' violations of §* 201 and 202 as set forth above, are willful., According]

            Plaintiffs Ward and Vidrio seek, on behalf of themselves and the Class Members, the penalties

 10.11 by Labor Code § 203 in the amount of 30 days of wages for each former pilot and flight attendint

 II Defendants who performed unpaid pre-flight work and unpaid on-call "reserve status' work

12 California.

13 11
                                                    FOURTH CAUSE OF ACTION
14
                                                  UNFAIR BUSINESS PRACTICES
1511

16                33.       Plaintiffs hereby incorporate by reference Patagraphs I through 32 above as though filly

17 setforthherein.

'U
                  34.       California Business & Professions Code § 17200, et seq., prohibits acts of unfair
'It
          competition, which includes any 'unlawful, unfair or fraudulent business act or practice..." The Class
20
          Members, including Plaintiffs, have suffered and continue to suffer injuries in fact, due to the unfair and
21
          unlawhil business practices of Defendants as alleged herein above. Defendants' conduct alleged above
22
2311 violated California's Labor Code and FWC Wage Order No. 9-2001.




                   -.                                      COMPLAINT

                                                               13
                         Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 17 of 18




                      35.    At all relevant times herein, Defendants did not pay the Class Members, including

            Plaintiffs, the wages that were owed to them. As a result of Defendants' failure to comply with the

            Labor Code and lWC Wage Order No. 9-2001. the Class Members, including Plaintiffs, suffered a loss

         4 of wages, all in an amount to be shown according to proof at trial. Defendants' ongoing violations of the

     5 foregoing statutes and laws constitute a violation of Business & Professions Code § 17200, et seq. and

     6 are unlawful and unfair business practices because it is being done in a systematic manner over a period

     7 of time to the detriment of the Class Members, including Plaintiffs.


                   36.       As a result of the unfair business practices or Defendants alleged herein, the Class

          -Membersrincluding-Plaintiffsare entitled to restitution of:tlieir unlawfully withheld ages-in an áThbi
    10
           according to proof at trial. As private attorneys general under California Code of Ci vil Procedure §
    II
 12 1021.5, the Class Members seek to recover all attorney's fees and costs incurred herein.


                                                     PRAYER FOR RELIEF
 14
                  Plaintiffs, on behalf of themselves and all others similarly situated, pray for relief and judgment
15
          against Defendants, jointly and severally as follows:


1711              1.        That the First through the Fourth Causes of Action be certified as a class action

1811                        to Code of Civil Procedure § 382;


                 2.         That Plaintiffs be appointed as the Class Representatives;
2
                .3.         That counsel for Plaintiffs be appointed Class Counsel;
2111
                 4;         For such general, special and liquidated damages as may be appropriate, including

2311                        damages alleged above;

24

25
                                                            COMPLAINT

                                                                14
                           Case 3:19-cv-03423-LB Document 1-1 Filed 06/14/19 Page 18 of 18




                   5.         For payment of all unpaid wages that were denied due to Defendants' illegal pre-fli1
      1
                              work policy, illegal on-call "reserve status' policy, and illegal withholding of wages
      2

      3                       termination of employment policy;


                   6.         For waiting time penalties of up to thirty (30) days of wages as provided for in Lat
      5.
                              Code § 203 for all Class Members who are no longer employed by Defendants;


                              For restitution of all unpaid wages illegally withheld, as described in the claim for rel

      s                       under Business & Professions Code.§ 37200, et seq. in the Fourth Cause of Action, a

     9                        for appropriate injunctive relief under Business & Professions Code         §   17200, et s

 10                    -     compelling Defendants to comply with the requirements of California law with respect

 II                          prë-flight work and on-call reserve status work performed by pilots and-flight attendaj

 12                          in California;

 13
              -   8.         For reasonable attorney's fees and costs of suit permitted by California law, inclu
 14
                             •fees based upon the common find doctrine and lodestar rule;
 15

 16               9.         For pre- and post-judgement interest; and

17
                  10.        For such other relief as the Court deems just and proper.
18
                                  DEMAND FOR JURY TRIAL
19
20 WHEREFORE, Plaintiffs hereby demand a trial by jury in this action.


21 Dated: April 24, 2019            -
                                            .   -
                                                               -
                                                                        LAW OFFICES OF KIRK D. HANSON                -




.22                                     .




                                                                        BY:/C-<ó'YCdT7
23                                              .
                                                                   -     / Kirk D. HanJ<Esq.
          -


                                                                             Attorneys for Plaintiffs Charles E. Ward,
24
                                                                             Felicia Vidrio, and Paul Bradley


                                                             COMPLAINT

                                                                       15
